Rabin, J. (dissenting).
I dissent and vote to affirm. I appreciate that there are factual distinctions between this case and the Inores case (Incres S. S. Co. v. International Mar. Workers Union, 10 N Y 2d 218, cert. granted 368 U. S. 924) and it may very well be that the facts in this case are closer to those in the Bens case (Benz v. Compania Naviera Hidalgo, S. A., 353 U. S. 138). I believe, however, that there is still presented an arguable question as to whether the National Labor Relations Board has jurisdiction over the matter. If that be so the New York courts have no jurisdiction (San Diego Unions v. Garmon, 359 U. S. 236).